Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 15, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00149-CV

                 IN RE NICKELS AND DIMES INC., Relators

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-54985

                 MEMORANDUM                      OPINION
      Relator Nickels and Dimes Inc. (N&D) petitioned for a writ of mandamus
contending the Honorable Elaine H. Palmer, presiding judge of the 412th District
Court, abused her discretion in granting a motion to compel discovery of N&D’s net
worth. On April 8, 2021, N&D notified this court that it wishes to withdraw its
petition for mandamus. N&D’s notice states the controversy no longer exists,
because the parties have entered into an agreement regarding the order at issue.
      We construe N&D’s notice as a motion to dismiss the petition as moot. So
construed, we grant the motion and dismiss the petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         2